__________________________________________________________________
                            UNITED STATES DISTRICT COURT
                           CENTRAL DISTRICT OF CALIFORNIA

                                CIVIL MINUTES – GENERAL

Case No. CV 18-02566-JLS (E)                                        Date: July 23, 2019
Title: Wayne Spindler v. Los Angeles Police Department et al




Present: HONORABLE JOSEPHINE L. STATON, UNITED STATES DISTRICT JUDGE

         Terry Guerrero                                                N/A
         Deputy Clerk                                              Court Reporter

  Attorneys Present for Plaintiff:                         Attorneys Present for Defendant:

           Not Present                                               Not Present

Proceedings:          (In Chambers) ORDER TO SHOW CAUSE “OSC”

        Defense counsel has failed to comply with the Court’s Order of April 2, 2019, which
ordered counsel to confer with Plaintiff and file a Joint Rule 26(f) Report setting forth the
parties’ positions regarding a further schedule in this case. (See Doc. 24.)

         Pursuant to the Court’s discretion under Federal Rule of Civil Procedure 37(b)(2)(A)(v)-
(vii), failure to submit a Joint Rule 26(f) Report may result in the Court dismissing the case,
entering a default, and/or finding the parties in contempt of court for failure to obey a court
order. Monetary sanctions for failure to obey a Court order may be imposed pursuant to the
Court’s inherent power.

       On its own motion, therefore, the Court hereby orders defense counsel to show cause why
the Court should not enter a default and/or find the Defendants in contempt for counsel’s failure
to submit a Joint Rule 26(f) Report.

       No later than August 28, 2019, defense counsel shall file a Joint Rule 26(f) Report and a
separate written response explaining why counsel has failed to comply with the Court’s filing
deadlines.

       IT IS SO ORDERED.
                                                                           Initials of Preparer: tg




______________________________________________________________________________
                         CIVIL MINUTES – GENERAL                            1
